                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

WALTER WALLACE, JR.,                                     )
                                                         )
                Movant,                                  )
                                                         )
      v.                                                 )           4:19-cv-00136-RWS
                                                         )
UNITED STATES OF AMERICA,                                )
                                                         )
               Respondent,                               )

                                    MEMORANDUM AND ORDER

        This matter is before the Court on movant Walter Wallace, Jr.’s motion to vacate, set

aside, or correct sentence pursuant to 28 U.S.C. § 2255. (Docket No. 1). For the reasons

discussed below, the motion appears to be time-barred. As such, the Court will order movant to

show cause why the motion should not be summarily dismissed.

                                                 Background

        On November 8, 2011, movant pled guilty to robbery of a federally insured institution

and possession of a firearm in furtherance of a crime of violence. United States v. Wallace, No.

4:11-cr-186-RWS (E.D. Mo. Nov. 8, 2011). On January 24, 2013, he was sentenced to 57

months on the robbery charge, and 84 months on the possession of a firearm charge, the

sentences to be run consecutively. Movant did not file a direct appeal.

        Movant filed his motion to vacate, set aside, or correct sentence pursuant to 28 U.S.C. §

2255 on January 22, 2019, by placing it in the prison mail system. 1 (Docket No. 1 at 12). He

states as his sole ground for relief that his attorney was ineffective for failing to file an appeal

after judgment. (Docket No. 1 at 4).

1
  Under the prison mailbox rule, a 28 U.S.C. § 2255 motion is deemed timely filed when an inmate deposits it in the
prison mail system prior to the expiration of the filing deadline. See Moore v. United States, 173 F.3d 1131, 1135
(8th Cir. 1999).
                                            Discussion

       Motions brought pursuant to 28 U.S.C. § 2255 are subject to a one-year limitations

period. Peden v. United States, 914 F.3d 1151, 1152 (8th Cir. 2019). The limitations period runs

from the latest of four dates:

           (1) the date on which the judgment of conviction becomes final;

           (2) the date on which the impediment to making a motion created by
               governmental action in violation of the Constitution or laws of the
               United States is removed, if the movant was prevented from
               making a motion by such governmental action;

           (3) the date on which the right asserted was initially recognized by the
               Supreme Court, if that right has been newly recognized by the
               Supreme Court and made retroactively applicable to cases on
               collateral review; or

           (4) the date on which the facts supporting the claim or claims
               presented could have been discovered through the exercise of due
               diligence.

28 U.S.C. § 2255(f). In practice, however, the one-year statute of limitations “usually means that

a prisoner must file a motion within one year of the date on which the judgment of conviction

becomes final.” Mora-Higuera v. United States, 914 F.3d 1152, 1154 (8th Cir. 2019). An

unappealed criminal judgment becomes final when the time for filing a direct appeal expires. See

Anjulo-Lopez v. United States, 541 F.3d 814, 816 n.2 (8th Cir. 2008); and Never Misses A Shot v.

United States, 413 F.3d 781, 782 (8th Cir. 2005). In a criminal case, a defendant’s notice of

appeal must be filed in the district court within fourteen days. Fed. R. App. Proc. 4(b)(1).

       Here, movant was sentenced on January 24, 2013. He had fourteen days in which to file

an appeal, which he did not do. Thus, his judgment became final on February 7, 2013, fourteen

days after his sentencing. Movant did not file his § 2255 motion until January 22, 2019, five




                                                 2
years, eleven months, and fifteen days after his judgment became final. As such, his motion was

filed beyond the one-year limitations period and appears time-barred.

       Movant, however, asserts that his motion is subject to the doctrine of equitable tolling

because his attorney’s failure to perfect his direct appeal constituted abandonment by counsel.

(Docket No. 1-1 at 5).

       The limitations period for 28 U.S.C. § 2255 motions is not jurisdictional and is therefore

subject to the doctrine of equitable tolling. English v. United States, 840 F.3d 957, 958 (8th Cir.

2016). The doctrine of equitable tolling provides an “exceedingly narrow window of relief.”

Deroo v. United States, 709 F.3d 1242, 1246 (8th Cir. 2013). “The one-year statute of limitation

may be equitably tolled only if the movant shows (1) that he has been pursuing his rights

diligently, and (2) that some extraordinary circumstance stood in his way and prevented timely

filing.” Muhammad v. United States, 735 F.3d 812, 815 (8th Cir. 2013). The extraordinary

circumstances must not be attributable to the movant and must be beyond his or her control.

Byers v. United States, 561 F.3d 832, 836 (8th Cir. 2009). The movant must also demonstrate that

he acted with due diligence in pursuing his petition. E.J.R.E. v. United States, 453 F.3d 1094,

1098 (8th Cir. 2006). The use of equitable tolling “must be guarded and infrequent, lest

circumstances of individualized hardship supplant the rules of clearly drafted statutes.” Flanders

v. Graves, 299 F.3d 974, 976 (8th Cir. 2002).

       Equitable tolling is applicable when “the government’s conduct lulled the movant into

inaction through reliance on that conduct.” United States v. Hernandez, 436 F.3d 851, 858 (8th

Cir. 2006). However, “confusion about or miscalculations of the limitations period, or the failure

to recognize the legal ramifications of actions take in prior post-conviction proceedings are

inadequate to warrant equitable tolling. Id. Equitable tolling is also not warranted by a pro se


                                                3
litigant’s lack of legal knowledge or resources. See Kreutzer v. Bowersox, 231 F.3d 460, 463 (8th

Cir. 2000); and United States v. Bell, 68 Fed. Appx. 762, 2003 WL 21523470, at *2 (8th Cir.

2003) (applying Kreutzer to a § 2255 motion).

       Movant states that he “vividly recalls asking counsel to appeal.” (Docket No. 1-1 at 2).

He alleges that his attorney promised to confer with him on the matter. He further claims that

from January 25, 2013 to the present day, he has written a “prolific amount of letters advising

counsel that [he] wished to appeal the sentence imposed by the court.” The only specific instance

he points to, however, is an October 9, 2013 phone conference he had scheduled with his

attorney. Movant states that his attorney failed to answer the phone or “make an earnest attempt

to re-schedule the phone conference.” He asserts that he only “discovered” that no direct appeal

had been filed in December 2018. (Docket No. 1 at 11).

       Even assuming that his attorney’s failure to file a direct appeal constitutes an

extraordinary circumstance, movant has not shown that he has pursued his rights diligently. That

is, nearly six years have elapsed since movant’s judgment became final, and movant has made no

effort to explain why he waited so long to take action or why it took him until December 2018 to

learn that no appeal had been filed. See Murray v. United States, 313 Fed. Appx. 924, 2009 WL

590021, at *1 (8th Cir. 2009) (explaining that even assuming that movant asked his attorney to

file a direct appeal, movant did not exercise diligence in discovering that no appeal had been

filed when his attorney’s office told him he was no longer represented; he did not contact the

court to check whether an appeal had been filed; and he did not mention a direct appeal when

requesting 28 U.S.C. § 2255 forms).

       Before dismissing a case for untimeliness, a court must accord the movant fair notice and

an opportunity to present his position. See Day v. McDonough, 547 U.S. 198, 210 (2006).


                                                4
Therefore, movant will be directed to show cause why the doctrine of equitable tolling should

apply to his case. In particular, he must make a showing that he diligently pursued his rights in

this matter, in order to explain to the Court why it took him so long to discover that no direct

appeal had been filed and why it took so long to file the instant motion.

       Accordingly,

       IT IS HEREBY ORDERED that movant shall show cause, in writing and no later than

thirty (30) days from the date of this order, why the instant § 2255 motion should not be

dismissed as time-barred.

       IT IS FURTHER ORDERED that if movant fails to comply with this order, his § 2255

motion will be dismissed without further proceedings.

       Dated this 24th day of April, 2019.




                                                 RODNEY W. SIPPEL
                                                 UNITED STATES DISTRICT JUDGE




                                                 5
